Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (“Agreement”), dated as of October 1, 2008, by and between
The Walt Disney Company, a Delaware corporation (the “Company”), and
Alan N. Braverman (“Executive”).

W I T N E S S E T H:

WHEREAS, the Company and its subsidiaries have employed Executive in various
senior officer positions, most recently as Senior Executive Vice President,
General Counsel and Secretary of the Company; and

WHEREAS, the Company has most recently employed Executive pursuant to an
employment agreement, dated September 26, 2003, which expired by its own terms
on September 30, 2008; (the “2003 Agreement”); and

WHEREAS, the Company and Executive wish to enter into this Agreement to provide
for his continued service to the Company;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and Executive hereby agree as follows:

1. Employment. Upon the terms and subject to the conditions of this Agreement,
the Company hereby employs Executive and Executive hereby accepts employment by
the Company for the period commencing on October 1, 2008 and ending on the last
day of fiscal year of the Company ending on or about September 30, 2013 (or such
earlier date as shall be determined pursuant to Paragraph 5). The period during
which Executive is employed pursuant to this Agreement shall be referred to as
the “Employment Period”.

2. Position and Duties. During the Employment Period, Executive shall serve as
Senior Executive Vice President, General Counsel and Secretary of the Company
and in such other position or positions with the Company and its subsidiaries,
consistent with his position as Senior Executive Vice President, General Counsel
and Secretary of the Company, as the Chief Executive Officer of the Company or
the Board of Directors of the Company (the “Board”) shall reasonably assign
Executive from time to time. Executive shall report to the Chief Executive
Officer of the Company. During the Employment Period, Executive shall devote
substantially all his business time to the services required of him hereunder,
and shall perform such services in a manner consonant with the duties of his
position. Executive shall be subject to the terms and conditions of any
applicable policy of the Company (including, without limitation, “The Walt
Disney Company and Associated Companies Standards of Business Conduct” booklet)
regarding service (including as a director) on behalf of the Company or any

 

1



--------------------------------------------------------------------------------

other organization, provided that, subject to the provisions of Paragraph 8(a),
nothing herein shall preclude Executive from (i) engaging in charitable
activities and community affairs, and (ii) managing his personal investments and
affairs, so long as the activities listed in subclauses (i)-(ii) do not
materially interfere, individually or in the aggregate, with the proper
performance of his duties and responsibilities as the Company’s Senior Executive
Vice President, General Counsel and Secretary.

3. Compensation.

(a) Base Salary. Executive shall receive an annual salary of $1,100,000 for the
first year of the term. For each year thereafter, Executive will receive an
annual salary in an amount determined by the Company in its sole discretion,
provided, however, that none of such annual salaries shall be less than
$1,100,000.

The amount of annual base salary currently payable under this Paragraph 3(a)
shall be reduced, however, to the extent Executive elects in accordance with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations and interpretations thereunder (“Section 409A”), to defer such
salary under the terms of any deferred compensation or savings plan or
arrangement maintained or established by the Company or any of its subsidiaries.
Executive’s annual base salary payable hereunder, without reduction for any
amounts deferred as described above, is referred to herein as the “Base Salary”.
The Company shall pay Executive the portion of his Base Salary not deferred at
the election of Executive in accordance with its generally applicable policies
for senior executives, but not less frequently than in equal monthly
installments.

(b) Incentive Compensation. Executive shall be given the opportunity to earn an
annual incentive bonus in accordance with the annual bonus plan generally
applicable to the Company’s executive officers, as the same may be in effect
from time to time (the “Annual Plan”). Executive’s target annual incentive bonus
opportunity under the Annual Plan during each fiscal year during the term hereof
shall be no less than twice Executive’s Base Salary as expected to be in effect
at the end of such fiscal year. The actual amount payable to Executive as an
annual bonus under the Annual Plan shall be dependent upon the achievement of
performance objectives established in accordance with the Annual Plan by the
Board or the committee of the Board responsible for administering such Annual
Plan (the “Compensation Committee”), which shall be substantially the same as
the objectives established under the Annual Plan for other senior executive
officers of the Company. The preceding sentence shall not limit any power or
discretion of the Board or the Committee in the administration of the Annual
Plan. Accordingly, depending on performance, the actual amount payable as an
annual bonus to Executive under the Annual Plan may be less than, greater than
or equal to the target bonus specified above. Any bonus payable pursuant to this

 

2



--------------------------------------------------------------------------------

Paragraph 3(b) shall be paid at the same time as annual bonuses are payable to
other officers of the Company in accordance with the provisions of the Annual
Plan, subject to Executive’s continued employment with the Company through the
date on which such bonuses are paid (except that, with respect to any annual
bonus payable to Executive for the fiscal year ending on or about September 30,
2013, Executive need only be employed through the end of such fiscal year, and
any such annual bonus will be paid no later than March 15, 2014).

(c) Eligibility for Equity Awards. Subject to the terms of this Agreement,
Executive shall be entitled to participate in any stock option, performance
share, performance unit or other equity based long-term incentive compensation
plan, program or arrangement generally made available to senior executive
officers of the Company, on substantially the same terms and conditions as
generally apply to such other officers, except that the size of the awards made
to Executive shall reflect Executive’s position with the Company and the
Compensation Committee’s evaluation of Executive’s performance and competitive
compensation practices. During each fiscal year during the term hereof,
Executive shall receive an annual award with a target award value (which value
shall be as determined in accordance with the policies and practices generally
applicable to other senior executives of the Company) of not less than two times
Executive’s Base Salary as expected to be in effect at the end of such fiscal
year; it being understood that the form of the award shall be determined by the
Compensation Committee and such form shall be subject to the terms of the
applicable plan or plans of the Company. The preceding sentence shall not limit
any power or discretion of the Board or the Committee in the administration of
any such long-term incentive plan. The Compensation Committee may increase the
award value of any award made in respect of any such fiscal year based on its
evaluation of Executive’s performance. The actual benefits conveyed to Executive
in respect of any such awards may be less than, greater than or equal to the
targeted award value, as such benefits will be dependent on a series of
performance and other factors, such as the value of the Company’s common stock
and satisfaction of any applicable vesting requirements and performance
conditions.

(d) In connection with the execution of this Agreement by the Company and
Executive, Executive shall be granted an award of 100,000 restricted stock units
of the Company. Such award:

(i) shall be subject to the terms and conditions of the applicable stock
incentive plan of the Company;

 

3



--------------------------------------------------------------------------------

(ii) shall vest in equal tranches at the rate of:

(A) 50% on the second anniversary of the date of grant of the award, and

(B) 50% on the fourth anniversary of the date of grant of the award,

subject in each case to Executive’s continued employment by Company and to the
other provisions of the applicable stock incentive plan; and

(iii) shall be subject to such performance conditions as are imposed by the
Compensation Committee in accordance with its customary policies and practices
in order to ensure compliance with Section 162(m) of the Internal Revenue Code
and the Company’s 2002 Executive Performance Plan (the “Section 162(m)
Performance Condition(s)”), it being understood that, notwithstanding any other
term or provision hereof, the payment of any amount to Executive pursuant to
such award shall be subject to the Compensation Committee’s having first
certified in writing that the applicable Section 162(m) Performance Condition(s)
specified with respect to such award have been satisfied.

(e) In the event that Executive shall take on any significant increase in
responsibilities during the Employment Period, the Compensation Committee shall
grant Executive an award of 50,000 restricted stock units of the Company (it
being contemplated that such award shall be made by no later than September 30,
2009, if any such increase in responsibilities or in planned responsibilities is
confirmed by such date). Such award:

(i) shall be subject to the terms and conditions of the applicable stock
incentive plan of the Company;

(ii) shall vest in equal tranches at the rate of:

(A) 50% on the second anniversary of the date of grant of the award, and

(B) 50% on the fourth anniversary of the date of grant of the award,

subject in each case to Executive’s continued employment by Company and to the
other provisions of the applicable stock incentive plan; and

 

4



--------------------------------------------------------------------------------

(iii) shall be subject to such Section 162(m) Performance Condition(s) as are
imposed by the Compensation Committee, it being understood that, notwithstanding
any other term or provision hereof, the payment of any amount to Executive
pursuant to such award shall be subject to the Compensation Committee’s having
first certified in writing that the applicable Section 162(m) Performance
Condition(s) specified with respect to such award have been satisfied.

4. Benefits, Perquisites and Expenses.

(a) Benefits. During the Employment Period, Executive shall be eligible to
participate in (i) each welfare benefit plan sponsored or maintained by the
Company and made available generally to its senior officers, including, without
limitation, each group life, hospitalization, medical, dental, health, accident
or disability insurance or similar plan or program of the Company, and (ii) each
pension, profit sharing, retirement, deferred compensation or savings plan
sponsored or maintained by the Company for its senior officers, in each case,
whether now existing or established hereafter, in accordance with the generally
applicable provisions thereof.

(b) Perquisites. During the Employment Period, Executive shall be entitled to
receive such perquisites as are generally provided to other senior officers of
the Company in accordance with the then current policies and practices of the
Company.

(c) Business Expenses. The Company shall pay or reimburse Executive for all
reasonable expenses incurred or paid by Executive during the Employment Period
in the performance of Executive’s duties hereunder, upon presentation of expense
statements or vouchers and such other information as the Company may require and
in accordance with the generally applicable policies and procedures of the
Company.

(d) Indemnification. The Company shall provide Executive with an indemnification
agreement (“Indemnification Agreement”) which shall be in form substantially
equivalent to the form of indemnification agreement currently provided to its
senior officers generally, which shall continue in full force and effect in
accordance with its terms.

5. Termination of Employment.

(a) Early Termination of the Employment Period. Notwithstanding Paragraph 1, the
Employment Period shall end upon the earliest to occur of (i) Executive’s death,
(ii) a Termination due to Disability, (iii) a Termination for Cause, (iv) the
Termination Date specified in connection with any exercise by the Company of its
Termination Right or (v) a Termination for Good Reason. If the

 

5



--------------------------------------------------------------------------------

Employment Period terminates as of a date specified under this Paragraph 5,
Executive agrees that, upon written request from the Company, he shall resign
from any and all positions he holds with the Company and any of its subsidiaries
and affiliates, effective immediately following receipt of such request from the
Company (or at such later date as the Company may specify).

(b) Benefits Payable Upon Termination.

(i) In the event of Executive’s death during the Employment Period or a
Termination due to Disability, Executive or his beneficiaries or legal
representatives shall be provided the Unconditional Entitlements, including, but
not limited to, any such Unconditional Entitlements that are or become payable
under any Company plan, policy, practice or program or any contract or agreement
with the Company by reason of Executive’s death or Termination due to
Disability.

(ii) In the event of Executive’s Termination for Cause, Executive shall be
provided the Unconditional Entitlements.

(iii) In the event of a Termination for Good Reason or the exercise by the
Company of its Termination Right, Executive shall be provided the Unconditional
Entitlements and the Company shall provide Executive the Conditional Benefits,
subject to (A) Executive’s execution of the Release, (B) Executive having not
revoked such Release within the seven-day revocation period permitted following
delivery of such Release and (C) Executive’s execution of the Consulting
Agreement. For Executive to become entitled to the Conditional Benefits,
Executive must deliver both the executed Release and the executed Consulting
Agreement to the Company by no later than twenty-two (22) days following the
Termination Date.

(c) Unconditional Entitlements. For purposes of this Agreement, the
“Unconditional Entitlements” to which Executive may become entitled under
Paragraph 5(b) are as follows:

(i) Earned Amounts. The Earned Compensation shall be paid within 30 days
following the termination of Executive’s employment hereunder, or if any part
thereof constitutes a bonus which is subject to or conditioned upon any
performance conditions, within thirty (30) days following the determination that
such conditions have been met, provided that in no event shall the bonus be paid
later than 90 days following his termination of employment.

 

6



--------------------------------------------------------------------------------

(ii) Benefits. All benefits payable to Executive under any employee benefit
plans (including, without limitation any pension plans or 401(k) plans) of the
Company or any of its affiliates applicable to Executive at the time of
termination of Executive’s employment with the Company and all amounts and
benefits (other than the Conditional Benefits) which are vested or which
Executive is otherwise entitled to receive under the terms of or in accordance
with any plan, policy, practice or program of, or any contract or agreement
with, the Company, at or subsequent to the date of his termination without
regard to the performance by Executive of further services or the resolution of
a contingency, shall be paid or provided in accordance with and subject to the
terms and provisions of such plans, it being understood that all such benefits
shall be determined on the basis of the actual date of termination of
Executive’s employment with the Company. Notwithstanding the immediately
preceding sentence, Executive shall not be entitled to any benefits under any
severance plan or policy of the Company or any of its subsidiaries.

(iii) Indemnities. Any right which Executive may have to claim a defense and/or
indemnity for liabilities to or claims asserted by third parties in connection
with Executive’s activities as an officer, director or employee of the Company
or any of its affiliates pursuant to the terms of the Indemnification Agreement
referenced in Paragraph 4(d) shall be unaffected by Executive’s termination of
employment and shall remain in effect in accordance with its terms.

(iv) Medical Coverage. Executive shall be entitled to such continuation of
health care coverage as is required under, and in accordance with, applicable
law or otherwise provided in accordance with the Company’s policies. Executive
shall be notified in writing of his rights to continue such coverage after the
termination of his employment pursuant to this Paragraph 5(c)(iv), provided that
Executive timely complies with the conditions to continue such coverage.
Executive understands and acknowledges that Executive is responsible to make all
payments required for any such continued health care coverage that Executive may
choose to receive.

(v) Business Expenses. Executive shall be entitled to reimbursement, in
accordance with the Company’s policies regarding expense reimbursement as in
effect from time to time, for all business expenses incurred by him prior to the
termination of his employment.

 

7



--------------------------------------------------------------------------------

(vi) Stock Options/RSUs. Except to the extent additional rights are provided
upon Executive’s qualifying to receive the Conditional Benefits, Executive’s
rights with respect to any stock options and/or restricted stock units granted
to him by the Company shall be governed by the terms and provisions of the plans
(including plan rules) and award agreements pursuant to which such stock options
and restricted stock units were awarded, as in effect at the date Executive’s
employment terminates.

(d) Conditional Benefits. For purposes of this Agreement, the “Conditional
Benefits” to which Executive may become entitled, provided he complies with the
terms and conditions hereof (including the applicable agreements attached
hereto), are as follows:

(i) Remaining Salary. As noted in paragraph 2 of the Consulting Agreement, the
Company shall pay Executive a lump sum amount equal to the Consulting Amount as
compensation for his consulting services under the Consulting Agreement. If the
Scheduled Expiration Date is later than the end of the Consulting Agreement
Period, the Company shall also pay Executive the Severance Amount. The
Consulting Amount and the Severance Amount shall be paid on the date that is six
months and one day after the Termination Date (or upon Executive’s death, if
earlier).

(ii) Stock Options. All of Executive’s Continuing Unvested Options shall become
exercisable in accordance with the applicable Original Stock Option Award
Documents, on the same basis as such options would have become vested and
exercisable if Executive had remained employed under this Agreement through the
Scheduled Expiration Date. Once exercisable, all Continuing Unvested Options
shall remain exercisable until the Stock Option Termination Date. All of
Executive’s Remaining Stock Options that were vested and exercisable at the
Termination Date shall remain exercisable until the Stock Option Termination
Date. Notwithstanding any other term or provision hereof, any of Executive’s
stock options which are not vested at the Termination Date, and which are not
Continuing Unvested Options, shall automatically terminate upon the Termination
Date. Except as otherwise expressly provided herein, all of the Remaining Stock
Options shall continue to be subject to the Original Stock Option Award
Documents. Notwithstanding the foregoing, in the event of Executive’s death
prior to the Scheduled Expiration Date, all Continuing Unvested Options shall
vest on the date of Executive’s death and all Remaining Stock Options shall be
exercisable for the period following Executive’s death as determined under such
Original Stock Option Award Documents on the same basis as though Executive was
employed on the date of his death and regardless of when

 

8



--------------------------------------------------------------------------------

the Stock Option Termination Date occurs. However, any provisions in the
Original Stock Option Award Documents relating to disability or change in
control of the Company after the Termination Date shall not be operative with
respect to any Remaining Stock Options.

(iii) RSUs. The Remaining Stock Units shall continue to vest in accordance with
the terms of the Original RSU Award Documents, regardless of Executive’s
termination of employment. Except as otherwise expressly provided herein, all
such Remaining Stock Units shall be subject to, and administered in accordance
with, the Original RSU Award Documents. Any of Executive’s restricted stock unit
awards that have not become vested on or before the Termination Date, and that
are outstanding at the Termination Date, but which are not Remaining Stock
Units, shall automatically terminate on the Termination Date. Notwithstanding
any term or provision of the Original RSU Award Documents:

(A) any provisions in such Original RSU Award Documents relating to disability
shall not be applicable to any such Remaining Stock Units after the Termination
Date;

(B) for so long as this Agreement shall be in effect (that is, regardless of
whether the Termination Right has been exercised or a Termination for Good
Reason shall have occurred), any terms in any of the Original RSU Award
Documents relating to a change in control of the Company shall not be operative
unless the event that constitutes a change in control of the Company also
constitutes a “change in control event” with respect to the Company within the
meaning of Section 409A;

(C) in the event of Executive’s death after the Termination Date but prior to
the Scheduled Expiration Date, the terms and provisions of the Original RSU
Award Documents shall be interpreted and applied in the same manner with respect
to such Remaining Stock Units as if Executive were an active employee on the
date of his death; and

(D) to the extent that, under the Company’s compensation practices and policies,
any tranche of Remaining Stock Units is subject to the achievement of
performance conditions which were imposed solely because Executive was an
executive officer of the Company who could have been a covered employee within
the meaning of Section 162(m) at the time payment in respect of such award was
expected to be made (the “Applicable 162(m) Criteria”) and such Applicable
162(m)

 

9



--------------------------------------------------------------------------------

Criteria relate, in whole or in part, to any performance period continuing after
the end of the Company’s fiscal year in which the Termination Date occurs, such
Applicable 162(m) Criteria shall be waived as of the Termination Date with
respect to such tranche of the Remaining Stock Units; provided, however, that
this Paragraph 5(d)(iii)(D) shall not be applicable if and to the extent, in the
reasonable opinion of tax counsel to the Company, the presence of such provision
would cause any stock units intended to be qualified as other performance based
compensation within the meaning of Section 162(m) of the Code to fail to be so
qualified at any time prior to Executive’s Termination Date.

(iv) Pro-Rated Current Year Bonus. A pro rata annual bonus for the year in which
the Termination Date occurs, determined on the basis of an assumed full-year
target bonus determined pursuant to Section 3(b) and the number of days in the
applicable fiscal year occurring on or before the Termination Date. Such
pro-rata current year bonus shall be paid no later than the later of (i) two and
a half months after the end of Executive’s tax year in which the Termination
Date occurs and (ii) two and a half months after the end of the Company’s tax
year in which the Termination Date occurs.

(v) Additional Distribution Rules in Respect of Conditional Benefits. The
following additional rules shall apply with respect to distribution of the
payments and benefits, if any, to be provided to Executive under Paragraph
5(d)(i), (iii) and (iv):

(A) It is intended that each installment of the payments and benefits provided
under Paragraphs 5(d)(i), (iii) and (iv) shall be treated as a separate
“payment” for purposes of Section 409A. Neither the Company nor Executive shall
have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by
Section 409A;

(B) Distribution in respect of any tranche of Remaining Stock Units to which
Paragraph 5(b)(iii)(D) applies shall be made within 90 days following the later
of the date that (i) the service conditions that had originally been specified
for such tranche of Remaining Stock Units under the applicable Original RSU
Award Documents would otherwise have been satisfied (had Executive continued to
be employed) and (ii) the last performance measurement period applicable in
respect of such tranche of

 

10



--------------------------------------------------------------------------------

Remaining Stock Units under the applicable Original RSU Award Documents would
otherwise have expired;

(C) Each installment of the payments and benefits due under Paragraph 5(d)(i)
and (iii) that would, absent this subsection, be paid within the six-month
period following Executive’s “separation from service” (within the meaning of
Section 409A of the Code and as provided in Paragraph 5(g) hereof) from the
Company shall not be paid until the date that is six months and one day after
such separation from service (or, if earlier, Executive’s death), with any such
installments that are required to be delayed being accumulated during the
six-month period and paid in a lump sum on the date that is six months and one
day following Executive’s separation from service; provided, however, that the
preceding provisions of this sentence shall not apply to any installment of
payments and benefits if and to the maximum extent that that such installment is
deemed to be paid under a separation pay plan that does not provide for a
deferral of compensation by reason of the application of Treasury
Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary
separation from service). (Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of Executive’s second taxable year following the taxable year of
Executive’s in which the separation from service occurs.) Any subsequent
installments that would be payable more than six months following Executive’s
separation from service shall be paid in accordance with the dates and terms set
forth herein.

(e) Definitions. For purposes of this Paragraph 5, the following terms shall
have the meanings ascribed to them below:

“Consulting Agreement” means the consulting agreement in the form attached
hereto as Exhibit A.

“Consulting Agreement Period” means the period established under the Consulting
Agreement during which Executive shall be required to provide consulting
services to the Company.

“Consulting Amount” means a lump sum amount equal to the aggregate Base Salary
which would have been earned by Executive had his employment under this
Agreement continued after the Termination Date and through the earlier to occur
of (i) the end of the Consulting Agreement Period or (ii) any earlier date that
the Consulting Agreement terminates for any reason whatsoever.

 

11



--------------------------------------------------------------------------------

“Continuing Unvested Options” means any of Executive’s stock options that were
not vested and exercisable at the Termination Date, but that would have become
vested and exercisable on or prior to the Latest Stock Option Vesting Date had
Executive continued to be employed by the Company through the Scheduled
Expiration Date.

“Earned Compensation” means the sum of (a) any Base Salary earned, but unpaid,
for services rendered to the Company on or prior to the date on which the
Employment Period ends pursuant to Paragraph 5(a) (but excluding any salary and
interest accrued thereon payment of which has been deferred) and (b) if
Executive’s employment terminates due to Executive’s death or in a Termination
due to Disability or a Termination for Good Reason or due to the Company’s
exercise of its Termination Right, in any case, after the end of a fiscal year,
but before the annual incentive compensation payable for services rendered in
that fiscal year has been paid, the annual incentive compensation that would
have been payable to Executive for such completed fiscal year in accordance with
Paragraph 3(b).

“Latest Stock Option Vesting Date” means the date which is three months after
the Scheduled Expiration Date.

“Original Stock Option Award Documents” means, with respect to any Remaining
Stock Option, the terms and provisions of the award agreement and plan pursuant
to which such Remaining Stock Option was granted, each as in effect on the
Termination Date.

“Original RSU Award Documents” means, with respect to any tranche of Remaining
Stock Units, the terms and provisions of the award agreement related to and the
plan governing, such tranche of Remaining Stock Units, each as in effect on the
Termination Date.

“Release” means the General Release in the form set forth in Exhibit B attached
hereto.

“Remaining Stock Options” means any of Executive’s stock options which are
(i) vested at the Termination Date or (ii) Continuing Unvested Options.

“Remaining Stock Units” means any of Executive’s restricted stock units
outstanding at the Termination Date (whether or not subject to performance
conditions) that, subject to the satisfaction of any applicable performance
conditions, would have become vested on or prior to the Scheduled Expiration
Date had Executive continued to be employed by the Company through the Scheduled
Expiration Date.

 

12



--------------------------------------------------------------------------------

“Scheduled Expiration Date” means the last day of the fiscal year ending on or
about September 30, 2013.

“Severance Amount” means an amount equal to the aggregate Base Salary which
would have been earned by Executive under this Agreement (including any
scheduled increase therein) for the period commencing on the day after
termination of the Consulting Agreement Period and ending on the Scheduled
Expiration Date; provided that if the Company terminates the Consulting
Agreement due to Executive’s material breach of the terms thereof, the Severance
Amount shall be reduced to zero.

“Stock Option Termination Date” means with respect to any Remaining Stock Option
the earlier to occur of (i) the date which is three months after the Scheduled
Expiration Date and (ii) the expiration of the stated term of such award.

“Termination for Cause” means a termination of Executive’s employment by the
Company due to (i) gross negligence, (ii) gross misconduct, (iii) willful
nonfeasance or (iv) willful material breach of this Agreement, which termination
may be effected (A) immediately upon notice from the Company if the Company
shall reasonably and in good faith determine that the conduct or cause specified
in such notice is not curable (it being understood that such notice shall
describe in reasonable detail the conduct or cause giving rise to such notice
and shall state the reason(s) why the Company has determined that such conduct
or cause is not curable); or (B) upon twenty business days notice from the
Company, if the Company shall reasonably and in good faith determine that the
conduct or cause specified in such notice is curable (it being understood that
such notice shall describe in reasonable detail the conduct or cause giving rise
to such notice and shall state the reason(s) why the Company has determined that
such conduct or cause is curable and what steps the Company believes should or
could be taken to cure such conduct or cause); provided that the Company shall
not be entitled to terminate Executive’s employment for Cause, if Executive has,
within five business days after the date notice in accordance with subclause
(B) has been given personally to Executive or otherwise has been received by
Executive, commenced in good faith to cure the conduct or cause specified in
such notice and completes such cure within 20 business days following the date
such notice was received.

“Termination Date” means the earlier to occur of (i) the date the Company
specifies in writing to Executive in connection with the exercise of its
Termination Right or (ii) the date Executive specifies in writing to the Company
in connection with any notice to effect a Termination for Good Reason.

 

13



--------------------------------------------------------------------------------

“Termination due to Disability” means a termination of Executive’s employment by
the Company because Executive has been incapable, after reasonable
accommodation, of substantially fulfilling the positions, duties,
responsibilities and obligations set forth in this Agreement because of
physical, mental or emotional incapacity resulting from injury, sickness or
disease for a period of (i) six consecutive months or (ii) an aggregate of nine
months (whether or not consecutive) in any twelve month period. Any question as
to the existence, extent or potentiality of Executive’s disability shall be
determined by a qualified physician selected by the Company with the consent of
Executive, which consent shall not be unreasonably withheld. Executive or his
legal representatives or any adult member of his immediate family shall have the
right to present to such physician such information and arguments as to
Executive’s disability as he, she or they deem appropriate, including the
opinion of Executive’s personal physician.

“Termination for Good Reason” means a termination of Executive’s employment by
Executive within 30 days of the Company’s failure to cure, in accordance with
the procedures set forth below, any of the following events: (i) a reduction in
any of Executive’s compensation rights hereunder (that is, Base Salary, target
bonus opportunity specified in Paragraph 3(b) or annual target incentive awards
specified in Paragraph 3(c)), it being understood that the failure of Executive
to receive an actual bonus for any fiscal year equal to or greater than the
target bonus opportunity, or to receive in respect of any equity award granted
an amount that is equal to or greater than the annual target incentive value
ascribed to such award is not a reduction in such compensation rights, but a
failure to effect a scheduled increase in the Base Salary would be a reduction
in such compensation rights; (ii) the removal of him by the Company from the
position of Senior Executive Vice President, General Counsel and Secretary;
(iii) a material reduction in Executive’s duties and responsibilities as in
effect immediately prior to such reduction; (v) the assignment to Executive of
duties that are materially inconsistent with his position or duties or that
materially impair Executive’s ability to function as Senior Executive Vice
President, General Counsel and Secretary or any other position in which he is
then serving; (vi) the relocation of Executive’s principal office to a location
that is more than 50 miles outside of the greater Los Angeles area; or (vii) a
material breach of any material provision of this Agreement by the Company. In
addition, following the occurrence of a Change in Control (as defined in the
Amended and Restated 2005 Stock Incentive Plan (the “2005 Stock Plan”) and the
Amended and Restated 1995 Stock Incentive Plan (the “1995 Stock Plan”)), any
occurrence that would constitute a Triggering Event for purposes of Section 11
of the 2005 Stock Plan and

 

14



--------------------------------------------------------------------------------

the 1995 Stock Plan (the “Plans”), as such Plans may be amended from time to
time, shall also constitute an event upon which Executive may effect a
Termination for Good Reason in accordance with this Agreement. Notwithstanding
the foregoing, a termination shall not be treated as a Termination for Good
Reason (A) if Executive shall have consented in writing to the occurrence of the
event giving rise to the claim of Termination for Good Reason, or (B) unless
Executive shall have delivered a written notice to the Chief Executive Officer
or Board within three months of his having actual knowledge of the occurrence of
one of such events stating that he intends to terminate his employment for Good
Reason and specifying the factual basis for such termination, and such event, if
capable of being cured, shall not have been cured within 30 days of the receipt
of such notice.

“Termination Right” means the right of the Company, in its sole, absolute and
unfettered discretion, to terminate Executive’s employment under this Agreement
for any reason or no reason whatsoever. For the avoidance of doubt, any
Termination for Cause effected by the Company shall not constitute the exercise
of the its Termination Right.

(f) Conflict With Plans. As permitted under the terms of the applicable Plans,
the Company and Executive agree that the definitions of Termination for Cause or
Termination for Good Reason set forth in this Paragraph 5 shall apply in place
of any similar definition or comparable concept applicable under either of the
Plans (or any similar definition in any successor plan), except that, in
connection with a “Triggering Event” as defined in the Plans, as such Plans may
be amended from time to time, the terms of the applicable plan (and not the
definitions of Termination for Cause or Termination for Good Reason set forth in
this Paragraph 5) shall apply to determine Executive’s rights and entitlements
in respect of the awards made under any such plan (and only in respect of such
awards).

(g) Section 409A. To the extent applicable, it is intended that this Agreement
comply with the requirements of Section 409A, and this Agreement shall be
interpreted in a manner consistent with this intent. Notwithstanding anything
else contained herein to the contrary, any payment required to be made to
Executive hereunder upon his termination of employment (including any payment to
this Paragraph 5) shall be made promptly after the six month anniversary of
Executive’s date of termination to the extent necessary to avoid imposition on
Executive of any tax penalty imposed under Section 409A of the Code. Solely for
purposes of determining the time and form of payments due Executive under this
Agreement (including any payments due under Paragraphs 3(a) or 7) or otherwise
in connection with his termination of employment with the Company, Executive
shall not be deemed to have incurred a termination of

 

15



--------------------------------------------------------------------------------

employment unless and until he shall incur a “separation from service” within
the meaning of Section 409A of the Code. The parties agree, as permitted in
accordance with the final regulations thereunder, a “separation from service”
shall occur when Executive and the Company reasonably anticipate that
Executive’s level of bona fide services for the Company (whether as an employee
or an independent contractor) will permanently decrease to no more than 40
percent of the average level of bona fide services performed by Executive for
the Company over the immediately preceding 36 months. The determination of
whether and when a separation from service has occurred shall be made in
accordance with this subparagraph and in a manner consistent with Treasury
Regulation Section 1.409A-1(h). To the extent that the Company and Executive
determine that any provision of this Agreement could reasonably be expected to
result in Executive’s being subject to the payment of interest or additional tax
under Section 409A, the Company and Executive agree, to the extent reasonably
possible as determined in good faith, to amend this Agreement, retroactively, if
necessary, in order to avoid the imposition of any such interest or additional
tax under Section 409A. All reimbursements and in-kind benefits provided under
the Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A, including, where applicable, the requirements that
(i) any reimbursement is for expenses incurred during Executive’s lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred and
(iv) the right to reimbursement is not subject to set off or liquidation or
exchange for any other benefit.

(h) Amendment of Existing Agreements. The parties acknowledge and agree that to
the extent that this Paragraph 5 affects any of the terms and conditions of
Executive’s Remaining Stock Options or Remaining Stock Units, this Agreement
shall constitute an amendment of the Original Stock Option Award Documents and
Original RSU Award Documents as they pertain to Executive.

6. Exclusive Remedy. Executive shall be under no obligation to seek other
employment or other engagement of his services. Executive acknowledges and
agrees that the payments and rights provided under Paragraph 5 are fair and
reasonable, and are Executive’s sole and exclusive remedy, in lieu of all other
remedies at law or in equity, for termination of his employment by the Company
upon exercise of its Termination Right pursuant to this Agreement or upon a
Termination for Good Reason. The failure of Executive to execute and timely
deliver the Release and, if applicable, the Consulting Agreement for any reason
(i) shall limit his rights in connection with the exercise by the Company of its
Termination Right solely to the right to receive the Unconditional

 

16



--------------------------------------------------------------------------------

Entitlements, (ii) shall not effect a modification of any of his commitments set
forth in this Agreement (none of which are contingent upon execution of the
Release by him) and (iii) shall not preserve or revive any rights waived by
Executive hereunder. Subject to Executive’s execution and delivery of the
Release without revocation thereof and execution and delivery of the Consulting
Agreement, (i) the Company agrees to enter into the Release and (ii) there shall
be no offset available to the Company against any amounts due, paid or payable
to him in respect of the Contingent Benefits under Paragraph 5 with respect to
any compensation, remuneration or payment attributable to any services that
Executive may provide to any third party subsequent to termination of employment
hereunder, whether as an employee or otherwise.

7. Additional Payments Following a Change in Control. In the event that the
aggregate of all payments or benefits made or provided to the Executive under
this Agreement and under all other plans, programs or arrangements of the
Company (the “Aggregate Payment”) constitutes a parachute payment, as such term
is defined in Section 280G(b)(2) of the Code, the Company shall pay to the
Executive, prior to the time any excise tax imposed by Section 4999 of the
Internal Revenue Code (“Excise Tax”) is payable with respect to such Aggregate
Payment, an additional amount which, after the imposition of all income and
excise taxes and interest and penalties thereon, is equal to the Excise Tax on
the Aggregate Payment. Notwithstanding the immediately preceding sentence,
(i) if the Aggregate Payments are less than 110% of the product of (A) three
(3) times (B) Executive’s Base Amount (as such term is defined in Section 280G
of the Code), the Company shall have no obligation to make any additional
payments under this Paragraph 7 and the Aggregate Payments to Executive shall be
reduced such that no amount payable to Executive shall be subject to the Excise
Tax, and (ii) in no event shall the aggregate amount of payments made to
Executive under this Paragraph 7 exceed $2,000,000. Solely to the extent that
the Executive is better off on an after-tax basis as a result of the reduction
of Aggregate Payments, such payments and benefits shall be reduced or
eliminated, as determined by the Company, in the following order: (i) any cash
payments, (ii) any taxable benefits, (iii) any nontaxable benefits, and (iv) any
vesting or accelerated delivery of equity awards, in each case in reverse order
beginning with the payments or benefits that are to be paid the farthest in time
from the date that triggers the applicable Excise Tax. The determination of
whether the Aggregate Payment constitutes a Parachute Payment and, if so, the
amount to be paid to the Executive and the time of payment pursuant to this
Paragraph 7 shall be made by an independent accounting firm (the “Accounting
Firm”) selected by the Company prior to the Change in Control. The Accounting
Firm shall be a nationally recognized United States public accounting firm which
has not, during the two years preceding the date of its selection, acted in any
way on behalf of (x) the Company or any affiliate thereof or (y) Executive. In
the event that the Excise Tax is later determined by the Accounting Firm or
pursuant to any proceeding or negotiations with the Internal Revenue Service to
exceed the amount taken into account hereunder at the time the payment is made
under this Paragraph 7 (including, but not limited to, by reason of any payment
the existence or amount of which cannot be determined at the time of such
payment), the Company shall

 

17



--------------------------------------------------------------------------------

make an additional payment in respect of such excess (plus any interest or
penalty payable with respect to such excess) at the time that the amount of such
excess is finally determined. In the event that the Excise Tax is subsequently
determined by the Accounting Firm or pursuant to any proceeding or negotiations
with the Internal Revenue Service to be less than the amount taken into account
hereunder in calculating the payment to be made pursuant to this Paragraph 7,
Executive shall repay to the Company, at the time that the amount of such
reduction in the Excise Tax is finally determined, the portion of such prior
payment that would not have been paid if such Excise Tax had been applied in
initially calculating such payment, plus interest on the amount of such
repayment at the rate provided in Section 1274(b)(2)(B) of the Code.
Notwithstanding the foregoing, in the event that any portion of the payment made
hereunder that is to be refunded to the Company has been paid to any Federal,
state or local tax authority, repayment thereof shall not be required until
actual refund or credit of such portion has been made to Executive, and interest
payable to the Company shall not exceed interest received or credited to
Executive by such tax authority for the period it held such portion. Executive
and the Company shall mutually agree upon the course of action to be pursued
(and the method of allocating the expenses thereof) if Executive’s good faith
claim for refund or credit is denied.

8. Non-competition and Confidentiality.

(a) Non-competition. During the Employment Period, Executive shall not engage in
any business, or become associated with any entity, whether as a principal,
partner, employee, consultant, shareholder or otherwise (other than as a holder
of not in excess of 1% of the outstanding voting shares of any publicly traded
company) that is actively engaged in any business, in any geographic area, which
is in competition with a business conducted by the Company or any of its
affiliates at the time of the alleged competition.

(b) Confidentiality. Without the prior written consent of the Company, except
(i) as reasonably necessary in the course of carrying out his duties hereunder
or (ii) to the extent required by an order of a court having competent
jurisdiction or under subpoena from an appropriate government agency, Executive
shall not disclose any trade secrets, customer lists, drawings, designs,
information regarding product development, existing theatrical projects,
marketing plans, sales plans, manufacturing plans, management organization
information (including data and other information relating to members of the
Board and management), operating policies or manuals, business plans, financial
records or other financial, commercial, business or technical information
relating to the Company or any of its subsidiaries or information designated as
confidential or proprietary that the Company or any of its subsidiaries may
receive belonging to suppliers, customers or others who do business with the
Company or any of its subsidiaries (collectively, “Confidential Information”)
unless such Confidential Information has been previously disclosed to the public

 

18



--------------------------------------------------------------------------------

by the Company or has otherwise become available to the public (other than by
reason of Executive’s breach of this Paragraph 8(b)). In addition, Executive
acknowledges and agrees that he has executed or will be required to execute, the
standard form of agreement, entitled “The Walt Disney Company and Associated
Companies Confidentiality Agreement,” a copy of which has been previously
provided to Executive.

(c) Company Property. Promptly following Executive’s termination of employment,
Executive shall return to the Company all property of the Company, and all
copies thereof in Executive’s possession or under his control, except that
Executive may retain his personal notes, diaries, Rolodexes, calendars and
correspondence of a personal nature.

(d) Non-Solicitation of Employees. During the Employment Period and, subject to
the provisions of applicable law, during the two-year period following any
termination of Executive’s employment, Executive shall not, except in the course
of carrying out his duties hereunder, directly or indirectly induce any employee
of the Company or any of its subsidiaries to terminate employment with such
entity, and shall not directly or indirectly, either individually or as owner,
agent, employee, consultant or otherwise, knowingly employ or offer employment
to any person (other than his personal assistants) who is or was employed by the
Company or a subsidiary thereof unless such person shall have ceased to be
employed by such entity for a period of at least six (6) months.

(e) Injunctive Relief with Respect to Covenants. Executive acknowledges and
agrees that the covenants and obligations of Executive with respect to
noncompetition, nonsolicitation, confidentiality and the Company property relate
to special, unique and extraordinary matters and that a violation of any of the
terms of such covenants and obligations may cause the Company irreparable injury
for which adequate remedies are not available at law. Therefore, Executive
agrees that the Company shall be entitled to obtain an injunction, restraining
order or such other equitable relief restraining Executive from committing any
violation of the covenants and obligations contained in this Paragraph 8. These
injunctive remedies are cumulative and are in addition to any other rights and
remedies the Company may have at law or in equity.

9. Miscellaneous.

(a) Survival. Paragraphs 5 (relating to early termination of the Employment
Period), 7 (relating to certain additional payments following a change in
control), 8 (relating to nondisclosure and nonsolicitation of employees) and
9(o) (relating to governing law) shall survive the termination hereof, whether
such termination shall be by expiration of the Employment Period in accordance

 

19



--------------------------------------------------------------------------------

with Paragraph 1 or an early termination of the Employment Period pursuant to
Paragraph 5 hereof.

(b) Binding Effect. This Agreement shall be binding on, and shall inure to the
benefit of, the Company and any person or entity that succeeds to the interest
of the Company (regardless of whether such succession does or does not occur by
operation of law) by reason of a merger, consolidation or reorganization
involving the Company or a sale of all or substantially all of the assets of the
Company. The Company further agrees that, in the event of a sale of assets as
described in the preceding sentence, it shall use its reasonable best efforts to
cause such assignee or transferee to expressly assume the liabilities,
obligations and duties of the Company hereunder. This Agreement shall also inure
to the benefit of Executive’s heirs, executors, administrators and legal
representatives and beneficiaries as provided in Paragraph 9(d).

(c) Assignment. Except as provided under Paragraph 9(b), neither this Agreement
nor any of the rights or obligations hereunder shall be assigned or delegated by
any party hereto without the prior written consent of the other party.

(d) Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law and the terms of any applicable plan, to
select and change a beneficiary or beneficiaries to receive any compensation or
benefit payable hereunder following Executive’s death by giving the Company
written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.

(e) Entire Agreement. This Agreement shall constitute the entire agreement
between the parties hereto with respect to the matters referred to herein;
provided that this Agreement shall not alter, amend, or supercede (i) except as
specifically provided in Paragraph 5, any agreement that evidences the terms of
any equity grant made prior to the date hereof or (ii) the Indemnification
Agreement referenced in Paragraph 4(d). This Agreement expressly supersedes the
2003 Agreement except for those provisions of the 2003 Agreement that by their
terms survive the expiration thereof. There are no promises, representations,
inducements or statements between the parties other than those that are
expressly contained herein. Notwithstanding the foregoing, nothing in this
Agreement shall be construed to limit, modify or supersede The Walt Disney
Company and Associated Companies Confidentiality Agreement executed by
Executive, which shall survive regardless of the termination of this Agreement
and/or the 2003 Agreement.

 

20



--------------------------------------------------------------------------------

(f) Representations. Executive represents that his employment hereunder and
compliance by him with the terms and conditions of this Agreement will not
conflict with or result in the breach of any agreement to which he is a party or
by which he may be bound. The Company represents that (i) it is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. (ii) it has the full corporate power and authority to execute
and deliver this Agreement and (iii) the execution, delivery and performance of
this Agreement has been duly and validly authorized.

(g) Authority of the Board. For the avoidance of doubt, nothing is this
Agreement shall preclude the Board from its ability to exercise any power or
authority to take such actions as it is required or permitted to take as a
matter of law or pursuant to the terms of the Company’s governing documents.
Nothing in this Paragraph 9(g) shall be construed to modify, amend, limit or
otherwise impair the rights and entitlements of Executive set forth in the other
Paragraphs of this Agreement (including, without limitation, the rights and
entitlements specified in Paragraph 5).

(h) Severability; Reformation. In the event that one or more of the provisions
of this Agreement shall become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby. In the event any of Paragraph 8(a), (b) or
(d) is not enforceable in accordance with its terms, Executive and the Company
agree that such subparagraph of such Paragraph 8 shall be reformed to make such
Paragraph enforceable in a manner which provides the Company the maximum rights
permitted at law.

(i) Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or his rights hereunder on any occasion or
series of occasions.

(j) Notices. Any notice required or desired to be delivered under this Agreement
shall be in writing and shall be delivered personally, by courier service, by
registered mail, return receipt requested, or by telecopy and shall be effective
upon actual receipt when delivered or sent by telecopy and upon mailing when
sent by registered mail, and shall be addressed as follows (or to such other
address as the party entitled to notice shall hereafter designate in accordance
with the terms hereof):

 

21



--------------------------------------------------------------------------------

If to the Company:

The Walt Disney Company

500 South Buena Vista Avenue

Burbank, California 91521

Attention: Chief Executive Officer

Telecopy No.: (818) 560-5960

with a copy to: Executive Vice President, Chief Human Resources Officer

Telecopy No.: (818) 560-3770

If to Executive:

To the address listed as Executive’s principal residence in the Company’s human
resources records and to his principal place of employment with the Company.

(k) Amendments. No amendment to this Agreement shall be binding between the
parties unless it is in writing and signed by the party against whom enforcement
is sought.

(l) Headings. Headings to paragraphs in this Agreement are for the convenience
of the parties only and are not intended to be part of or to affect the meaning
or interpretation hereof.

(m) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

(n) Withholding. Any payments provided for herein shall be reduced by any
amounts required to be withheld by the Company from time to time under
applicable federal, state or local income or employment tax laws or similar
statutes or other provisions of law then in effect.

(o) Governing Law. This Agreement shall be governed by the laws of the State of
California, without reference to principles of conflicts or choice of law under
which the law of any other jurisdiction would apply.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has hereunto set his hand as of the day
and year first above written.

 

  THE WALT DISNEY COMPANY Dated: 10/3/08   By:  

/s/ Robert A. Iger

    ALAN N. BRAVERMAN Dated: 10/3/08    

/s/ Alan N. Braverman

 

23



--------------------------------------------------------------------------------

EXHIBIT A

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (hereinafter referred to as “Agreement”) is made and
entered into by and between Alan N. Braverman (hereinafter referred to as
“Consultant”) and The Walt Disney Company (hereinafter referred to as “Company”)
on and as of             , 20     pursuant to that certain Employment Agreement
by and between Executive and Company dated as of October 1, 2008 (the
“Employment Agreement”). All capitalized terms not defined herein shall have the
meaning ascribed to them in the Employment Agreement.

1. (a) Unless this Agreement is earlier terminated as hereinafter provided, for
a period following the termination of Consultant’s employment under the
Employment Agreement equal to the lesser of 6 months or the remaining period of
the Term of the Employment Agreement (the “Consulting Agreement Period”),
Consultant shall personally and diligently provide to the Chief Executive
Officer of the Company such consulting services as the Chief Executive Officer
may reasonably request from time to time, provided that such services shall
relate to matters appropriate for the former Senior Executive Vice President,
General Counsel and Secretary of the Company and shall be a type and nature and
duration typical for a post-employment consulting agreement with the former
Senior Executive Vice President, General Counsel and Secretary of the Company.
Consultant shall not be required to report to Employer’s offices and shall be
permitted, subject to the terms hereof, to provide consulting services to third
parties during the term hereof, provided (i) in no event shall consulting
services or other services or advice of any nature be provided by Consultant,
directly or indirectly (whether as an employee, consultant, independent
contractor, agent, partner, principal, owner or otherwise) to any person or
entity which directly or indirectly owns, operates, manages, develops, controls
or provides services to, any business involved in any of the following
activities: (A) the conception, creation, development, production, purchase,
sale, distribution, broadcast, transmission or other disposition (including,
without limitation, the licensing and/or merchandising of related consumer
products) of audio and/or visual product or works of any nature in any media,
including, without limiting the generality of the foregoing, any activity
relating to (i) any aspect of the network, cable, broadcasting, television
(including pay-per-view, closed circuit or any inter-active form of distribution
of television or other audio/visual product) or internet businesses, or (ii) the
development, marketing or distribution by any vehicle whatsoever of any film or
television product or any similar content in any media, whether or not now
existing, (B) the operation, management, development, licensing and promotion of
themed resorts, hotels and restaurants or amusement or themed entertainment
parks; or (C) the design, development, publishing, promotion or sale of products
based on cartoon or other animated characters, films, television and theatrical
productions and other intellectual property derived therefrom, in each case,
only to the extent that such person or entity is actively engaged in any
geographic area in any business which is in competition with a business
conducted

 

1



--------------------------------------------------------------------------------

by the Company or one of its affiliates at the time of the performance of such
services (the “Specified Activities”), and (ii) that any services required by
Company shall at all times be provided with precedence being given to Company
and on a “first priority” basis to Company, although Company shall endeavor to
provide, when possible, reasonable notice to Consultant of all services required
hereunder and to give due consideration, to the extent practicable, to any prior
commitments Consultant may have at such time. In no event shall Consultant be
required to devote more than 13.5 hours per week to services to Company
hereunder, and the parties agree an understand that Consultant’s expected
commitment to such services shall regularly be less than the stated maximum
weekly hours.

(b) In the event of a material uncured breach by Consultant of any term or
provision of this paragraph 1 hereof, all of which terms and conditions
Consultant acknowledges and agrees are of the essence of this Agreement, or any
other term or provision hereof, Company by action of the Board shall have the
right, in addition to any other right of remedy available to it at law or in
equity, to terminate this Agreement. In such event Company shall have no further
obligation to make payments or perform or honor any commitments under the
Release or to pay or honor any commitments which relate to or constitute any of
the Conditional Benefits; provided, however, that notwithstanding the foregoing,
except as otherwise specifically provided in the immediately preceding sentence,
no breach of this Agreement by Consultant, no termination of this Agreement by
Company, and no other action or inaction by either of them (other than the
execution by the parties of a written agreement amending or superseding the
Release or any part thereof) shall in any event or under any circumstances have
any effect whatsoever on the validity, enforceability, binding nature, effect or
interpretation of the release set forth in paragraph 7 of the Release, and the
release set forth therein shall remain in full force and effect.

(c) In the event that Consultant shall receive a notice of breach of this
Agreement from the Board, Consultant shall have ten (10) business days to cure
such breach unless the Board shall have determined in its good faith business
judgment that such breach is not curable. Any notice of termination pursuant to
this paragraph 2 shall set forth in reasonable detail the basis for such breach
and shall contain a statement as to whether or not such breach has been
determined to be curable by the Board. In the event that he receives a notice of
breach of the Agreement from the Board, Executive may challenge such finding of
a breach, by written notice to the Board, and shall be afforded an opportunity
to present his objection to the Board, in person or in writing, as determined by
the Board, prior to Company having any right to terminate this Agreement and the
Conditional Benefits provided under the Employment Agreement.

2. Consultant shall receive gross consulting fees for his services hereunder
which, for any period during the Consulting Agreement Period, shall equal the
amount of gross salary Consultant would have earned had he remained as an
employee of the Company under the Employment Agreement for such period. The
consulting fee payments shall be made at the date set forth in Paragraph 5(d)(i)
of the Employment Agreement.

 

2



--------------------------------------------------------------------------------

3. Company shall reimburse Consultant, in accordance with the procedures of
Company then in effect for its employees, for reasonable business expenses
incurred by Consultant in the course of performing the services hereunder.

4. Company, its successors, privies and assigns shall be entitled to, and shall,
own as their exclusive property all of the results and proceeds of the services
(which results and proceeds are hereinafter collectively referred to as the
“Work Product”) in whatever stage of completion, all of which shall be
considered a work-for-hire, including, without limitation, all written work,
research, plot outlines, computer programs, plans, drawings, paintings,
sculptures, fanciful creations, specifications, ideas, scripts, sketches,
designs, concepts, software, systems, reports, documentation, and other tangible
or intangible work product produced. Company shall own all rights in the Work
Product in perpetuity throughout the universe including, without limitation, the
rights to produce, manufacture, record, reproduce, distribute, transfer or
prepare derivative works from the Work Product by any art, medium or method and
all copyrights, trademarks and/or patents in the Work Product. Company shall be
deemed the sole author of the Work Product and is entitled to the copyright
therein (and all renewals and extensions thereof), and the full ownership to the
original and all copies of the Work Product. Company shall have the right to
dispose of the Work Product and/or make any or all uses thereof as it, at any
time and in the exercise of its sole discretion, may desire. Consultant shall
deliver all originals and copies of the Work Product (whether completed or in
process) and all research, plans, designs, specifications and any other work
product or information which pertains to the Work Product to Company upon
completion of the services performed hereunder or upon earlier termination of
this Agreement. Consultant shall not retain, use or disclose any of the Work
Product without Company’s prior written consent. The termination, completion or
breach of this Agreement on whatever grounds and by whomsoever affected shall
not affect Company’s exclusive ownership of the Work Product. Consultant hereby
assigns to Company all now known or hereafter existing rights of every kind
throughout the universe, in perpetuity and in all languages, pertaining to the
Work Product, including, without limitation, all exclusive exploitation rights,
of every kind and nature, including, but not limited to, all trademarks,
copyrights and neighboring rights, to the full extent such assignment is allowed
by law, and any renewals and extensions therefor throughout the universe, in
perpetuity, or for the duration of the rights in each country, and in all
languages. Consultant acknowledges that new rights to the Work Product may come
into being or be recognized in the future, under the law or in equity (the “New
Exploitation Rights”), and Consultant intends to and does hereby grant and
convey to Company any and all such New Exploitation Rights to the Work Product.
Consultant is also aware and acknowledges that new or changed technology, uses,
media, format, modes of transmission and methods of distribution, dissemination,
exhibition or performance (the “New Exploitation Methods”) are being and will
inevitably continue to be developed in the future, which would offer new
opportunities for exploiting the Work Product. Consultant intends to and does
hereby grant and convey to Company any and all rights to such New Exploitation
Methods with respect to the Work Product. Consultant agrees to execute, at any
time upon Company’s request, such further documents and do such other acts as
may be required to evidence or confirm Company’s

 

3



--------------------------------------------------------------------------------

exclusive ownership of and exploitation rights to the Work Product and to
effectuate Consultant’s purpose to convey such rights to Company including, but
not limited to, the New Exploitation Rights and any and all of the New
Exploitation Methods. Consultant agrees that he will not seek to (i) challenge,
through the courts, administrative governmental bodies, private organizations or
in any other manner, the rights of Company to exploit the Work Product by any
means whatsoever or (ii) thwart, hinder or subvert the intent of the preceding
grants and conveyances to Company, or the collection by Company of any proceeds
relating to the rights conveyed under this Agreement. The provisions of this
paragraph shall survive the expiration or sooner termination of this Agreement.

5. This Agreement is for the personal services of Consultant and may not be
subcontracted or assigned by Consultant in any fashion, whether by operation of
law, or by conveyance of any type, without the prior written consent of Company,
which consent Company may withhold in its sole discretion. Company may not
assign all or any portion of this Agreement at any time to any of its affiliates
or to any other person.

6. (a) Consultant, by virtue of this Agreement, shall acquire no right to use,
and shall not use, the name “Disney” or “ABC” or “American Broadcasting
Companies” or “ESPN” (either alone or in conjunction with or as a part of any
other word, mark, or name) or any marks, fanciful characters or designs of The
Walt Disney Company, or Company or any of their related, affiliated, or
subsidiary companies in any advertising, publicity, or promotion; to express or
imply any endorsement by Disney or Company or any of their related, affiliated
or subsidiary companies of Consultant’s services; or in any other manner
whatsoever (whether or not similar to the uses hereinabove specifically
prohibited). Consistent with his obligations under Paragraph 7, this Paragraph
6(a) shall not prevent Executive from using such names to describe his
activities with respect to Company and its subsidiaries under and prior to the
Employment Agreement and under this Agreement.

(b) Consultant hereby represents and warrants to Company that as of the date of
this Agreement, Consultant does not provide any services (including, without
limitation, as an employee) to any person or entity that (i) is engaged in, or
whose affiliated entities are engaged in, one or more of the Specified
Activities or (ii) advises or provides consulting services to any person or
entity that is engaged in, or whose affiliated entities are engaged in, any
business or activity relating to or constituting one or more of the Specified
Activities. Consultant further represents and warrants to Company that he shall
make written disclosure to Company prior to providing any services, during the
term of this Agreement, to any of the above mentioned persons or entities.

7. Consultant may, during the course of Consultant’s engagement hereunder, have
access to, and acquire knowledge of or from, materials, data, strategies,
systems or other information relating to the services hereunder or Company, or
its parent, related, affiliated or subsidiary companies, which may not be
accessible or known to the general public (including, but not limited to, the
existence of this Agreement and the terms hereof

 

4



--------------------------------------------------------------------------------

and any Work Product not readily available to the general public) (“Confidential
Information”). Any such knowledge acquired by Consultant shall be kept
confidential and shall not be used, published, or divulged by Consultant to any
other person, firm, or corporation, or in any advertising or promotion regarding
Consultant or Consultant’s services, or in any other manner or connection
whatsoever without first having obtained the prior written permission of
Company, which permission Company may withhold in its sole discretion; provided
that Consultant shall have no greater duty or obligation in respect of such
Confidential Information than applies to Executive under Paragraph 8(b) the
Employment Agreement. Upon Company’s request, Consultant shall immediately
return to Company or destroy, all documents, magnetic copies, or other physical
evidence of all Confidential Information in Consultant’s possession or in the
possession of any of Consultant’s directors, officers, employees, agents or
representatives (including, without limitation, all copies, transcriptions,
notes, extracts, analyses, compilations, studies, or other documents, records,
or data prepared by Consultant) which contain or otherwise reflect or are
generated from the Confidential Information without retaining any copy thereof,
all of the foregoing being Confidential Information and the sole property of
Company, Consultant shall certify to Company that all of the foregoing has been
returned or destroyed as provided in this paragraph. Consultant agrees that
Company would be irreparably harmed by any violation or threatened violation of
this paragraph and that, therefore, Company shall be entitled to an injunction
prohibiting Consultant from any violation or threatened violation of this
paragraph. The provisions of this paragraph shall survive the expiration or
sooner termination of this Agreement.

8. This Agreement shall be construed and interpreted in accordance with the laws
of the State of California without regard to conflicts of laws principles.

9. The terms and provisions of this Agreement, the Release and Paragraphs 5 and
7 of the Employment Agreement constitute the entire agreement between the
parties hereto with respect to the subject matter of this Agreement and
supersede all previous communications, representations, or agreements, either
oral or written, between the parties relating to such subject matter hereof. No
change, alteration or modification of this Agreement shall be effective unless
made in writing and signed by both parties hereto.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

THE WALT DISNEY COMPANY     Consultant By:  

 

    By:  

 

Title:         Alan N. Braverman

 

5



--------------------------------------------------------------------------------

EXHIBIT B

GENERAL RELEASE

WHEREAS, Alan N. Braverman (hereinafter referred to as “Executive”) and The Walt
Disney Company (hereinafter referred to as the “Company”) are parties to an
Employment Agreement, dated as of October 1, 2008 (the “Employment Agreement”),
which provided for Executive’s employment with the Company on the terms and
conditions specified therein; and

WHEREAS, pursuant to paragraph 6 of the Employment Agreement, Executive and the
Company have agreed to execute mutual releases of the type and nature set forth
in this Agreement;

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received in accordance
with the terms of the Employment Agreement, it is agreed as follows:

1. (a) Upon the later of (i) the execution hereof by the Company and Executive,
(ii) the passage of seven days following execution hereof by Executive without
Executive’s having exercised the revocation rights referred to in paragraph 12
hereof and (iii) the time specified in the Employment Agreement for payment of a
particular item of compensation, the Company shall (x) provide Executive the
amounts and benefits described in Paragraph 5 of the Employment Agreement and
(y) make full payment for vacation and floating holidays accrued but unused as
of the date hereof, less amounts required to be withheld by law or authorized by
Executive to be withheld (it being understood that from and after the date
hereof no further rights to vacation or floating holidays or compensation
therefor shall accrue or be payable to Executive). Such payment shall be made by
check payable to Executive.

(b) The covenants and commitments of the Company referred to herein (including,
specifically, but without limitation, any and all benefits conferred upon
Executive pursuant to Paragraph 5 of the Employment Agreement) shall be in lieu
of and in full and final discharge of any and all obligations to Executive for
compensation, severance payments, or any other expectations of payment,
remuneration, continued coverage of any nature or benefit on the part of
Executive arising out of or in connection with Executive’s employment with the
Company, or under any agreement, arrangement, commitment, plan, program,
practice or policy of the Company, or otherwise, other than as expressly
provided in the Employment Agreement.

(c) Notwithstanding the foregoing or any other term or provision hereof,
Executive shall be entitled to such rights as are vested in Executive as of the
Termination Date, or as are expressly provided in the Employment Agreement,
under and subject to the terms of (i) the Employment Agreement, (ii) any
applicable retirement plan(s) to which Executive may be subject, (iii) any
applicable stock option plan or other incentive compensation plan of the Company
to which Executive may be subject, (iv) any right which Executive now has or may
hereafter have to claim a defense and/or indemnity for liabilities to third
parties in connection with his activities as an employee of the Company or any
of its affiliates pursuant to the terms of any applicable statute, under any
insurance policy, pursuant to the certificate of incorporation or bylaws or
established policies of the Company or any affiliate thereof or pursuant to
written agreement (including, without limitation, the Indemnification Agreement)
expressly providing

 

1



--------------------------------------------------------------------------------

for such indemnity between Executive and the Company or any affiliate thereof,
and (v) any other applicable employee welfare benefit plans to which Executive
may be subject. Further, Executive shall be entitled to such continuation of
health care coverage as is required under, and subject to, applicable law, of
which Executive shall be notified in writing after the Termination Date,
provided Executive timely exercises Executive’s rights in accordance therewith.
Executive understands and acknowledges that all payments for any such continued
health care coverage he may elect will be paid by him, except to the extent the
Employment Agreement provides that such payments shall be made by the Company.

2. Executive confirms that, on or prior to seven (7) days from the date hereof,
Executive shall turn over to the Company all files, memoranda, records, credit
cards and other documents and physical or personal property that Executive
received from the Company or that Executive generated in connection with his
employment by the Company or that are the property of the Company.

3. It is the desire and intent of the parties hereto that the provisions of this
Agreement be enforced to the fullest extent permissible under law. Should there
be any conflict between any provision hereof and any present or future law, such
law will prevail, but the provisions affected thereby will be curtailed and
limited only to the extent necessary to bring them within the requirements of
law, and the remaining provisions of this Agreement will remain in full force
and effect and be fully valid and enforceable.

4. Executive represents and agrees (a) that Executive has to the extent he
desires discussed all aspects of this Agreement with his attorney, (b) that
Executive has carefully read and fully understands all of the provisions of this
Agreement, and (c) that Executive is voluntarily entering into this Agreement.

5. Excluding enforcement of the covenants, promises and/or rights reserved
herein, Executive hereby irrevocably and unconditionally releases, acquits and
forever discharges the Company and each of the Company’s owners, stockholders,
predecessors, successors, assigns, agents, directors, officers, employees,
representatives, attorneys, divisions, subsidiaries, affiliates (and agents,
directors, officers, employees, representatives and attorneys of such companies,
divisions, subsidiaries and affiliates) and all persons acting by, through,
under or in concert with any of them (collectively “Releasees”), or any of them,
from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, actions, causes of action, suits,
rights, demands, costs, losses, debts and expenses (including attorneys’ fees
and costs actually incurred) of any nature whatsoever, known or unknown,
suspected or unsuspected, including, but not limited to, rights arising out of
alleged violations of any contracts, express or implied, any covenant of good
faith and fair dealing, express or implied, or any tort or any legal
restrictions on the Company’s right to terminate employees, or any Federal,
state or other governmental statute, regulation or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964, as amended, the Federal
Age Discrimination In Employment Act of 1967, as amended, and the California
Fair Employment and Housing Act that Executive now has, or has ever had, or ever
will have, against each or any of the Releasees, by reason of any and all acts,
omissions, events, circumstances or facts existing or occurring up through the
date of Executive’s execution hereof that directly or indirectly arise out of,
relate to, or are connected with, Executive’s services to, or employment by the
Company (any of the foregoing being an “Executive Claim” or, collectively, the
“Executive Claims”).

 

2



--------------------------------------------------------------------------------

6. Executive expressly waives and relinquishes all rights and benefits afforded
by California Civil Code Section 1542 and does so understanding and
acknowledging the significance of such specific waiver of Section 1542.
Section 1542 states as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Releasees,
Executive expressly acknowledges that this Agreement is intended to include in
its effect, without limitation, all Executive Claims that Executive does not
know or suspect to exist in Executive’s favor at the time of execution hereof,
and that this Agreement contemplates the extinguishment of any such Executive
Claim or Executive Claims.

7. Excluding enforcement of the covenants, promises and/or rights reserved
herein or in the Employment Agreement, and except as otherwise provided in the
proviso at the end of this sentence, the Company, hereby irrevocably and
unconditionally releases, acquits and discharges Executive, and Executive’s
heirs, assigns and successors in interest (“Executive Releasees”) from any and
all charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorney’s fees and costs actually
incurred), of any nature whatsoever, known or unknown, suspected or unsuspected,
including, but not limited to, rights arising out of alleged violations of any
contracts, express or implied, any covenant of good faith and fair dealing,
express or implied, or any tort, that the Company now has, or has ever had, or
ever will have, against Executive and/or the Executive Releasees, by reason of
any and all acts, omissions, events, circumstances or facts existing or
occurring up through the date of the Company’s execution hereof, that directly
or indirectly arise out of, relate to, or are connected with, Executive’s
services to, or employment by the Company (hereinafter referred to as a “Claim”
or collectively, the “Claims”); provided, however, that, notwithstanding any
other term or provision hereof, any Claim or Claims rising out of, or resulting
from, in part or whole, (i) any illegal or fraudulent act(s) or illegal or
fraudulent omission(s) to act of Executive, (ii) any action(s) or omission(s) to
act which would constitute self-dealing or a breach of Executive’s
confidentiality obligations to the Company or any affiliate thereof, or a breach
of The Walt Disney Company and Associated Companies Confidentiality Agreement
executed by Executive, or (iii) the policy of the Board of Directors of the
Company, as the same may be in effect from time to time, regarding the ability
of the Company to recoup bonus or incentive payments as a result of the Company
being required to restate its financial results due to material noncompliance
with financial reporting requirements under the securities laws, are hereby
expressly excluded in their entirety from the foregoing release, acquittal and
discharge and are unaffected thereby (any Claim or Claims not so excluded
pursuant to this proviso being hereinafter referred to as a the “Company Claim”
or, collectively, as the “Company Claims”).

8. Except as expressly reserved herein, the Company expressly waives and
relinquishes all rights and benefits afforded by California Civil Code
Section 1542 and does so understanding

 

3



--------------------------------------------------------------------------------

and acknowledging the significance of such specific waiver of Section 1542.
Section 1542 states as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release, acquittal and discharge of the
Executive Releasees with respect to the Company Claims only, the Company
expressly acknowledges that this Agreement is intended to include in its effect,
without limitation, all the Company Claims that the Company does not know or
suspect to exist in the Company’s favor at the time of execution hereof, and
that this Agreement contemplates the extinguishment of any such Company Claims.
Notwithstanding anything in this Release to the contrary, if at any time
(whether during or after the Employment Period) the Company is required to
restate its financial results due to material noncompliance with financial
reporting requirements under the securities laws, nothing in this Release shall
be construed to limit the rights of the Company and the Board of Directors of
the Company to seek or obtain recovery from Executive of any incentive
compensation (including profits realized from the sale of Company securities)
previously paid, or the cancellation of any outstanding awards, in accordance
with the terms of the Company’s policy, as in effect from time to time,
regarding the ability of the Company to recoup any bonus or incentive payments
under such circumstances.

9. Executive understands that Executive has been given a period of 21 days to
review and consider this Agreement before signing it pursuant to the Age
Discrimination In Employment Act of 1967, as amended. Executive further
understands that Executive may use as much of this 21-day period as Executive
wishes prior to signing.

10. Executive acknowledges and represents that he understands that he may revoke
the waiver of his rights under the Age Discrimination In Employment Act of 1967,
as amended, effectuated in this Agreement within 7 days of signing this
Agreement. Revocation can be made by delivering a written notice of revocation
to the Chief Executive Officer, The Walt Disney Company, 500 South Buena Vista
Street, Burbank, California 91521; with a copy to the Company’s Executive Vice
President, Chief Human Resources Officer at the same address. For this
revocation to be effective, written notice must be received by the Chief
Executive Officer and the Executive Vice President, Chief Human Resources
Officer no later than the close of business on the seventh day after Executive
signs this Agreement. If Executive revokes the waiver of his rights under the
Age Discrimination In Employment Act of 1967, as amended, the Company shall have
no obligations to Executive hereunder, and this Agreement and the Employment
Agreement shall have no further force and effect.

11. Executive and the Company respectively represent and acknowledge that in
executing this Agreement neither of them is relying upon, and has not relied
upon, any representation or statement not set forth herein made by any of the
agents, representatives or attorneys of the Releasees or of the Executive
Releasees with regard to the subject matter, basis or effect of this Agreement
or otherwise.

 

4



--------------------------------------------------------------------------------

12. This Agreement shall not in any way be construed as an admission by any of
the Company Releasees or Executive Releasees, respectively, that any the Company
Releasee or Executive Releasee has acted wrongfully or that the Company or
Executive has any rights whatsoever against any of the Company Releasees or
Executive Releasees except as specifically set forth herein, and each of the
Company Releasees and Executive Releasees specifically disclaims any liability
to any party for any wrongful acts.

13. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of California. This Agreement is binding on the successors and
assigns of, and sets forth the entire agreement between, the parties hereto;
fully supersedes any and all prior agreements or understandings between the
parties hereto pertaining to the subject matter hereof; and may not be changed
except by explicit written agreement to that effect subscribed by the parties
hereto.

PLEASE READ CAREFULLY. THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

Executed at                     , California.        

 

    ALAN N. BRAVERMAN     Dated:  

 

  Executed at                     , California.             THE WALT DISNEY
COMPANY     By:  

 

    Title:       Dated:  

 

 

 

5